DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated September 8, 2021.

As for Applicant’s argument regarding the amendment to independent claim overcoming Hong: “In other words, the plurality of second sensors 130 are arranged around the center 0 of the substrate 110.” (Remarks, page 8); the claimed “preset reference point” is being remapped in this Office Action.

Accordingly, amended independent claim 1 remains rejected, as does the similarly amended independent claim 19.  

As for Applicant’s argument regarding amended independent claim 23: “Applicant respectfully submits that amended claim 23 is patentable over Hong because Hong fails to disclose or teach at least features "the plurality of touch electrodes are different in 

Accordingly, amended independent claim 23 remains rejected.  The dependent claims remain rejected as well.  New dependent claim 24 is also rejected.


Claim Objections
Claim 7 is objected to as being in improper form because claim 7 depends on claim 1 and recites virtually the same limitation as claim 1 without any further narrowing of the limitation.

Claim 19 is objected to because of the following informalities: “each of the touch electrodes is configured to receive a touch signal at an edge portion away from the preset reference point”.  There is no antecedent basis for “the preset reference point”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7, 8, 17, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2017/0357361 A1).

Instant Claim 1: A touch substrate, comprising: an underlying substrate and a touch layer, wherein the touch layer is on the underlying substrate;  (“Referring to FIGS. 1 and 2, a touch sensor 100 according to an embodiment of the present disclosure may be configured to include a substrate 110, a first sensor 120 and a plurality of second sensors 130.” (Hong, paragraph 89)  The touch sensor 100, substrate 110, and the layer including the plurality of second sensors 130 of Hong correspond to the touch substrate, underlying substrate, and touch layer of the claim, respectively.)

the touch layer comprises a plurality of touch electrodes  (“Each of the plurality of second sensors 130 (fig 1) is a capacitive touch sensor which senses an amount of change of a capacitance to detect touch positions, and thus contains a conductive material.” (Hong, paragraph 100)  The second sensors 130 of Hong correspond to the touch electrodes of the claim.)

which are electrically separated from each other,  (“Further, the plurality of second sensors 130 (fig 1) may be sectors of a circle such that arcs of the circle form a circular shape having a predetermined space between adjacent sectors.” (Hong, paragraph 98)  The space between each second sector 130 of Hong means that each second sector 130 is electrically separated from the next second sector 130.)

the plurality of touch electrodes are annularly arranged around a preset reference point,  (“That is, the plurality of second sensors 130 (fig 1) may be arranged such that their vertices surround the central area of the substrate 110, and that their arcs of the circle (or edges) correspond to the circumference of the substrate 110.” (Hong, paragraph 98)  Referring to fig 1 of Hong, the vertex of the one second sensor 130 which contains the label 130 corresponds to the preset reference point of the claim.)

and each of the touch electrodes overlaps with an edge area of the touch substrate in a direction perpendicular to the underlying substrate;  (Referring to fig 1 of Hong, each second sensor 130 overlaps with the edge of touch sensor 100.)

and the preset reference point is away from center of the touch layer,  (Referring to fig 1 of Hong, the vertex of the one second sensor 130 which contains the label 130 is away from the center of the layer including the plurality of second sensors 130.)

and the plurality of touch electrodes are identical in area.  (Referring to fig 1 of Hong, the second sensors 130 are each identical in area.)



each of the touch electrodes is electrically connected with a touch signal line on the underlying substrate in the edge area;

It is obvious, however, that the second sensors 130 of Hong must be able to communicate their measurements through a signal line.

each of the touch electrodes is electrically connected with a touch signal line on the underlying substrate in the edge area;  (“As aforementioned, the touch sensor 100 (fig 1) according to the present disclosure includes both the first sensor 120 for sensing an intensity of the force of a touch and the second sensor 130 for sensing locations of touch, and thus the sensor controller 150 may compute a touch location and the force of the touch with reference to the signal sensed by the first sensor 120 and the signal sensed by the second sensor 130.” (Hong, paragraph 108)  Therefore, in order for the second sensor 130 of Hong to communicate with the sense controller 150, it is obvious that there be a signal line of some kind, corresponding to the touch signal line of the claim.
In addition, according to section 2144.04 of the MPEP, under the heading Rearrangement of Parts, the courts have held that “the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice”.)


Instant Claim 2: The touch substrate according to claim 1, wherein at least an edge of each of the touch electrodes is in the edge area of the touch substrate.  (Referring to fig 1 of Hong, the end of each second sensor 130 overlaps with the edge of touch sensor 100.)


Instant Claim 4: The touch substrate according to claim 1, wherein the plurality of touch electrodes are separated according to separator lines, and each of the separator lines extends from the preset reference point on the touch layer to the edge area.  (Referring to fig 1 of Hong, each second sensor 130 is separated by separator lines extending from the vertex area.)


Instant Claim 7: The touch substrate according to claim 1, wherein the plurality of touch electrodes are identical in size.  (Referring to fig 1 of Hong, each second sensor 130 is identical in size.)


Instant Claim 8: The touch substrate according to claim 1, wherein a maximum width of each of the touch electrodes is less than or equal to an average finger width.  (Although Hong does not explicitly relate the width of the second sensors 130 to a finger width, it is obvious that the two would similar in width.  Such would be necessary in order for the second sensors 130 to be able to properly locate the user’s finger on the screen.  If the second sensors 130 are too large, then the position of the user’s finger within the activated second sensor 130 may not be able to be determined.)


Instant Claim 17: A driving method of the touch substrate according to claim 1, comprising: inputting a touch signal to the touch layer of the touch substrate in a touch phase, and inputting a display signal to the touch layer in a display phase.  (“As aforementioned, the touch sensor 100 (fig 1) according to the present disclosure includes both the first sensor 120 for sensing an intensity of the force of a touch and the second sensor 130 for sensing locations of touch, and thus the sensor controller 150 may compute a touch location and the force of the touch with reference to the signal sensed by the first sensor 120 and the signal sensed by the second sensor 130.” (Hong, paragraph 108)  The layer of Hong including the plurality of second sensors 130 continuously receives a signal when the device is in operation.  Certain operations may be labelled as a touch phase or a display phase.)


Instant Claim 20: The touch substrate according to claim 1, wherein the plurality of touch electrodes are uniformly arranged in a ring.  (“That is, the plurality of second sensors 130 (fig 1) may be arranged such that their vertices surround the central area of the substrate 110, and that their arcs of the circle (or edges) correspond to the circumference of the substrate 110.” (Hong, paragraph 98))


Instant Claim 21: The touch substrate according to claim 1, wherein the plurality of touch electrodes are arranged in a circle ring.  (“That is, the plurality of second sensors 130 (fig 1) may be arranged such that their vertices surround the central area of the substrate 110, and that their arcs of the circle (or edges) correspond to the circumference of the substrate 110.” (Hong, paragraph 98))


Instant Claim 22: The touch substrate according to claim 1, wherein the plurality of touch electrodes do not cover the center of the touch layer.  (Referring to fig 1 of Hong, the second sensors 130 do not cover the center of the layer including the plurality of second sensors 130.)


Instant Claim 23: and the plurality of touch electrodes are different in area.  (According to section 2144.04 of the MPEP, under the heading Changes in Size/Proportion, “the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”.)

	The remainder of claim 23 is included within claim 1, and thus, is rejected under the same rationale.


Instant Claim 24: (Claim 24 is included within claim 1, and thus, is rejected under the same rationale.)



Claims 3, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Hosokawa (US 2011/0260167 A1).

Instant Claim 3: The touch substrate according to claim 1, wherein each of the touch electrodes is connected to the touch signal line on the underlying substrate through a via hole in the edge area.  (Hong teaches the touch sensor in accordance with claim 1, but does not disclose the use of a via hole for connecting elements.  However, in the same field of endeavor, Hosokawa teaches the use of such a via hole for a display device: “the TFT and the lower electrode are electrically connected to each other through a via hole made in the interlayer insulating film” (Hosokawa, paragraph 56)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the touch sensor as taught by Hong; with the display device as taught by Hosokawa, wherein via holes are used to form connections between elements.  Such a combination involves incorporating a known technique (via holes) into a known device in order to yield the predictable results of effective and reliable electrical connections.


Instant Claim 9: The touch substrate according to claim 1, wherein a material of the touch layer comprises a metal with a low work function or a metal alloy with a low work function.  (“When the lower electrode 22 (fig 1) corresponds to, for example, a cathode, it is preferred to use a metal, alloy or electrically conductive compound which 


Instant Claim 11: The touch substrate according to claim 1, further comprising a first electrode layer, a pixel definition layer, and an organic light-emitting layer, wherein the first electrode layer and the pixel definition layer comprise patterns on the underlying substrate, the organic light-emitting layer is on a side, away from the underlying substrate, of the first electrode layer and the pixel definition layer, and the touch layer is on a side, away from the underlying substrate, of the organic light-emitting layer.  (While Hong does not explicitly teach a pixel layer, for example, such is an obvious layer to include in the touch sensor 100 of Hong.  Hong would have the layers seen in fig 1 of Hosokawa: multiple electrode layers, pixels 31, and organic EL element 26.)


Instant Claim 12: The touch substrate according to claim 11, wherein the touch layer is further configured to be a second electrode layer corresponding to the first electrode layer.  (When the layers of fig 1 of Hosokawa are incorporated into Hong, the layer comprising lower auxiliary electrodes 22 may correspond to the first electrode layer of the claim.)


Instant Claim 13: The touch substrate according to claim 12, wherein the first electrode layer is an anode layer, and the second electrode layer is a cathode layer.  (“The upper electrode 20 (the main electrode 16 and the auxiliary electrode 18) in FIG. 1 and the like corresponds to an anode layer or a cathode layer dependently on the structure of the organic EL element.” (Hosokawa, paragraph 156))


Instant Claim 14: The touch substrate according to claim 11, further comprising a plurality of spacers, wherein the plurality of spacers are between the pixel definition layer and the organic light-emitting layer, orthographic projections of the plurality of spacers on the underlying substrate overlap with orthographic projections of gaps between the plurality of touch electrodes on the underlying substrate, and the plurality of touch electrodes are separated by the plurality of spacers.  (“When the organic EL element 26 is driven by the TFT 14, the interlayer insulating film 13 is also used as an undercoat for protecting the TFT 14 and for depositing the lower electrode 22 of the organic EL element 26 flatly. … For this reason, the interlayer insulating film 13 may be referred to as a different name such as a barrier, a spacer, or a flattening film, if necessary.” (Hosokawa, paragraphs 183-184)  It would be obvious for the touch sensor 100 of Hong to use spacers in between various layers, similar to Hosokawa.  Spacers provide multiple types of protection.)


Instant Claim 15: The touch substrate according to claim 14, wherein a cross section of each of the spacers in a direction perpendicular to an extending direction of each of the gaps between the touch electrodes is an inverted trapezoid.  (According to section 2144.04 of the MPEP, under the heading Changes in Shape, “The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.”)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong.

Instant Claim 19: A touch electrode structure,  (“Referring to FIGS. 1 and 2, a touch sensor 100 according to an embodiment of the present disclosure may be configured to include a substrate 110, a first sensor 120 and a plurality of second sensors 130.” (Hong, paragraph 89)  The touch sensor 100 of Hong corresponds to the touch electrode structure of the claim.)

comprising a plurality of touch electrodes  (“Each of the plurality of second sensors 130 (fig 1) is a capacitive touch sensor which senses an amount of change of a capacitance to detect touch positions, and thus contains a conductive material.” (Hong, paragraph 100)  The second sensors 130 of Hong correspond to the touch electrode of the claim.)

which are electrically separated from each other,  (“Further, the plurality of second sensors 130 (fig 1) may be sectors of a circle such that arcs of the circle form a circular shape having a predetermined space between adjacent sectors.” (Hong, paragraph 98)  The space between each second sector 130 of Hong means that each second sector 130 is electrically separated from the next second sector 130.)

wherein the plurality of touch electrodes are annularly arranged,  (“That is, the plurality of second sensors 130 (fig 1) may be arranged such that their vertices surround the central area of the substrate 110, and that their arcs of the circle (or edges) 

each of the touch electrodes is configured to receive a touch signal at an edge portion away from the preset reference point,  (“As aforementioned, the touch sensor 100 (fig 1) according to the present disclosure includes both the first sensor 120 for sensing an intensity of the force of a touch and the second sensor 130 for sensing locations of touch, and thus the sensor controller 150 may compute a touch location and the force of the touch with reference to the signal sensed by the first sensor 120 and the signal sensed by the second sensor 130.” (Hong, paragraph 108)  The entirety of second sensor 130 of Hong may be touched and receive a signal at that location, including at the edges.
In addition, referring to fig 1 of Hong, the vertex of the one second sensor 130 which contains the label 130 corresponds to the preset reference point of the claim.)

the preset reference point is away from center of the touch layer,  (Referring to fig 1 of Hong, the vertex of the one second sensor 130 which contains the label 130 is away from the center of the layer including the plurality of second sensors 130.)

and the plurality of touch electrodes are identical in area.  (Referring to fig 1 of Hong, the second sensors 130 are each identical in area.)



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626